Exhibit 10.81

 



AMENDMENT 6 TO ACQUISITION AGREEMENT

 

This Amendment 6 to Acquisition Agreement (this “Amendment”), dated March 27,
2019 is entered into by and among China United Insurance Service, Inc., a
company with limited liability incorporated under the laws of Delaware (“CUIS”)
and the selling shareholders of Action Holdings Financial Limited (“AHFL”) as
listed in Schedule I of this Amendment (the “Selling Shareholders”).

 

CUIS and the Selling Shareholders are collectively referred to as the “Parties”
and each a “Party” under this Amendment.

 

WHEREAS, the Parties entered into the Acquisition Agreement on August 24, 2012
(the “Agreement”), pursuant to which CUIS acquired any and all issued and
outstanding shares of AHFL and became the sole shareholder of AHFL, and the
Parties agreed that CUIS shall pay the consideration set forth in Section 2.2 of
the Agreement for such acquisition.

 

WHEREAS, the Company and the selling shareholders of AHFL entered into a fifth
amendment to the Agreement, pursuant to which, on or prior to March 31, 2019,
the Company is committed to distribute the cash payment in the amount of NT$15
million.

 

WHEREAS, the Selling Shareholders and CUIS desire to amend certain provisions of
Sections 2.2(iii) of the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and subject to and on the terms
and conditions set forth herein, the Parties hereto agree as follows:

 

To amend and restate Sections 2.2(iii):

(iii) pay NT$15 million to the Selling Shareholders in the amounts set forth on
Schedule I on or prior to March 31, 2021 or at any other time or in any other
manner otherwise agreed upon by and among the Parties.

 

Capitalized terms defined in the Agreement have, unless expressly defined in
this Amendment or the context requires otherwise, the same meaning in the
Agreement.

 

Except amended by this Amendment, any other provision of the Agreement shall
remain unchanged. This Amendment together with the Agreement shall constitute
the entire agreement among the Parties with respect to the subject matter of the
Agreement and shall supersede all previous communications of the Parties in
respect of the subject matter of the Agreement. This Amendment is made in one or
more counterparts, all of which will be considered one and the same agreement
and will become effective. When one or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart.

 



 

 



 

IN WITNESS WHEREOF the Parties hereto have executed this Amendment as of the day
and year first above written.

 

 

China United Insurance Service, Inc.

 

By: /s/ Yi-Hsiao Mao          

Name: Yi-Hsiao Mao



Title: CEO

 



 

 

